Citation Nr: 0612862	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left femur with mild atrophy 
and knee disability, status post arthroscopy with partial 
medial meniscectomy and chondral shaving, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from October 1964 
to November 1967.

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2005, it was remanded to the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in September 2005, and the case was returned to the Board for 
further appellate review.  

The issue of entitlement to an increased rating for the 
service-connected residuals of a fracture of the left femur 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a low back disability 
considered on the merits herein on appeal has been obtained, 
and VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  The evidence is in equipoise as to whether the veteran's 
current degenerative disc disease of the lumbosacral spine is 
related to an injury in service and/or the veteran's service-
connected left femur disorder.  




CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbosacral spine is warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  He contends that it is related to 
service.  Specifically, he states that it is either directly 
related to the same in-service helicopter accident that was 
responsible for his service-connected left femur fracture, or 
that it is secondarily related to that left femur disorder.  
Following service, the veteran worked as a letter carrier.  
His secondary claim is based upon the allegation that his low 
back disability resulted from the limping over many years 
caused by that left femur disorder.  He states that service 
connection should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this issue has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to this issue on appeal will be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained the 
veteran's service medical records, and all private and VA 
treatment records that were identified by the veteran.  The 
veteran was also provided with VA examinations in November 
2002 and June 2005 that were conducted expressly for the 
purpose of obtaining a medical opinion as to whether his low 
back disability was related to service.  In view of the fact 
that this decision is a complete grant of benefits sought on 
appeal, further notification and development pursuant to the 
VCAA is not required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed low back disability.  It 
is noted that the November 2002 VA examination that was 
conducted shortly after the veteran filed his claim for 
service connection for the disorder at issue resulted in a 
pertinent diagnosis of mild strain of the lumbosacral area.  
Further, an April 2003 Magnetic Resonance Imaging (MRI) 
produced findings of degenerative disk disease of the 
lumbosacral spine with diffuse disc bulging at L1-2 through 
L4-5 and mild superimposed spondylosis; as well as minimal 
anterolisthesis at L4-5.  Moreover, the June 2005 VA 
lumbosacral spine examination resulted in a diagnosis of 
"chronic lumbosacral spine pain secondary to alteration in 
gait dynamics from residuals of post traumatic degenerative 
joint disease of the left femur fracture."  It may be 
conceded, therefore, that the veteran currently has a low 
back disability, in satisfaction of the first element in the 
Hickson analysis.  

With respect to Hickson element (2), the Board notes that 
there is no evidence of injury to the veteran's low back in 
service.  The veteran's claim is not primarily based upon 
service incurrence, but upon secondary service connection by 
virtue of alleged causation by an existing service-connected 
disability.  Consequently, the mere fact that there exists 
another service-connected disability, residuals of a fracture 
of the left femur, is of primal consideration and the 
question of whether the veteran sustained a pertinent injury 
in service is secondary.  The Board initially finds that 
Hickson element (2) has been satisfied as to the claimed 
disorder, a low back disability, as to the secondary basis 
claim.  

For sake of completeness, however, the Board is compelled to 
address this same element (2) as it may relate to a direct 
service connection claim.  As noted above, service medical 
records provide no indication of the treatment of the veteran 
for a low back disability.  Although there is no evidence 
showing complaint, treatment, or diagnosis in service for the 
claimed disorder, there is evidence establishing that the 
veteran was engaged in combat.  In this regard, his service 
medical records document that he was a helicopter door 
gunner, and was injured in action when a helicopter upon 
which he as riding crashed while serving in the Republic of 
Vietnam during the Vietnam War era.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  The veteran has 
presented written testimony to the effect that he had back 
pain in his back in service or shortly thereafter that was 
associated with the helicopter crash in which he was injured.  
The veteran's testimony regarding the pain that he 
experienced in his back in service is deemed credible.  
Moreover, based upon the veteran's status as a participant in 
combat, his lay evidence is accepted as consistent with the 
circumstances of his service.  Hickson elements (1) and (2) 
are accordingly met when considering this claim on a direct 
basis, as well as upon a secondary basis as previously 
explained.  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The final question for consideration under the Hickson 
analysis is whether there is medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  In other words, is there competent medical 
evidence showing that the veteran's current low back 
disability is related to an injury sustained during a 
helicopter crash during his period of combat-related service, 
or, in the alternative, to the service-connected residuals of 
a fracture of the left femur that occurred in that same 
accident.  With respect to Hickson element (3), medical nexus 
evidence, the Board finds that the evidence is in equipoise 
as to the question of whether the current low back disability 
is etiologically related to the in-service left femur injury, 
on either a direct or secondary basis.  

In that regard, the Board notes the report of the VA 
examination that was conducted in November 2002 described the 
thorough examination and the review of the claims file by the 
examiner.  It concluded with the opinion of the examiner that 
the "current low back disorder was not at least as likely as 
not related to the veteran's service-connected left knee."  

In its February 2005 remand, the Board took exception to the 
fact that the November 2002 examination report contained an 
opinion that was limited to the secondary claim of service 
connection, but did not offer an opinion as to whether it was 
at least as likely as not that the veteran's current back 
disability was incurred in or aggravated by service on a 
direct basis.  It was noted in that remand that VA medical 
records dating back to 1968 (within one year following the 
veteran's separation from service) documented the veteran's 
complaints of back pain.  The Board requested an additional 
examination.  

Pursuant to the Board's remand, a VA lumbosacral spine 
examination was conducted in June 2005 for the specific 
purpose of determining whether the veteran's current low back 
disability could be related to an in-service disease or 
injury.  Significantly, following the examination of the 
veteran and a review of the claims file, the diagnosis was 
chronic lumbosacral spine pain secondary to alteration in 
gait dynamics from residuals of post traumatic degenerative 
joint disease of the left femur fracture.  It was the opinion 
of the examiner that "the problems the veteran is 
experiencing with his lumbosacral spine is at least as likely 
as not the result of his initial injury (helicopter crash) in 
the armed services and alteration in gait dynamics secondary 
to his left knee pain and service-connected mid shaft 
fractured femur."  Essentially, the examiner could not 
disassociate the veteran's current low back disorder from an 
incident service.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written statements, and the statements of the 
veteran's representative.  In this case, the Board must find 
that competent medical evidence or opinion has been entered 
into the record which links or relates degenerative disc 
disease of the lumbosacral spine to the veteran's period of 
active service, either by way of direct incurrence or as 
secondary to a service-connected disorder.  The evidence also 
shows that the veteran's lumbosacral sprain may not be 
related to his service-connected left femur fracture.  

Notwithstanding, based upon the foregoing analysis, the Board 
finds that the evidence in this case is in equipoise as to 
the question of whether the veteran's degenerative disc 
disease of the lumbosacral spine is related to service.  
Essentially, the three elements outlined in Hickson have been 
satisfied.  It is concluded that there is an approximate 
balance of the evidence for and against the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  As the evidence is in 
equipoise, service connection for the claimed disorder must 
be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

In October 2005, the veteran submitted a written statement in 
which he expressed disagreement with the fact that the 
residuals of a left knee injury are rated by VA as part and 
parcel of his service-connected residuals of his service-
connected left femur fracture.  In making this statement, the 
veteran is essentially advancing a claim of entitlement to a 
rating for left knee disability separate and apart from the 
rating for his service-connected residuals of the left femur 
fracture at issue herein.  As noted below, the Board had 
requested a VA examination in a prior remand that was to have 
explored this very question.  The specific directives of that 
remand were not followed.  Regardless, the issue of 
entitlement to a rating for left knee disability as a 
separately ratable disability has not been considered. 

Secondly, it is noted that the primary basis for the Board's 
February 2005 remand was to afford the veteran a 
comprehensive orthopedic examination to show the nature and 
extent of his service-connected residuals of a fracture of 
the left femur.  More specifically, it was unclear whether 
the left knee pathology associated with that injury was 
properly rated as part of the residuals of the left femur 
fracture, or whether it was likely a separately ratable 
disability.  The necessity for this clarification has been 
magnified by the veteran's October 2005 request for a 
separate rating for a left knee disorder.  In order to 
clarify the medical evidence, the Board asked in its remand a 
series of questions specifically directed to the veteran's 
service-connected disorder.  None of the Board's very 
specific questions were addressed in the May 2005 VA 
examination that was conducted at the direction of the AMC.  

Given the discrepancies in the record with respect to the 
failure to provide the veteran with the examination of his 
service-connected disorder as directed by the Board, a remand 
is unavoidable in this instance.  The Board is restrained by 
Court precedent from proceeding without the RO having 
followed all of the Board's own directives.  38 C.F.R. 
§ 19.31 (2004); Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the issue must be remanded to the AMC for that 
purpose.  

Additionally, after the veteran's claim was returned to the 
Board, the veteran's representative submitted additional 
medical evidence in September 2005 documenting treatment that 
the veteran had received for the disability at issue from Dr. 
Paul Atkinson.  According to pertinent regulatory criteria, a 
supplemental statement of the case, so identified, will be 
issued and furnished to an appellant and his or her 
representative, following the receipt of additional pertinent 
evidence after a statement of the case or the most recent 
supplemental statement of the case has been issued and before 
the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.31 (2005).  Given that the foregoing private 
treatment records must be considered to be additional 
pertinent evidence, it is incumbent upon the RO to review the 
evidence and issue an appropriate supplemental statement of 
the case.  

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish the effective date for an award of an 
increased 


rating as currently on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
include what information or evidence is 
to be provided by the Secretary and what 
information or evidence is to be provided 
by the claimant with respect to the 
information and evidence necessary to 
substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice should also 
contain a specific request for the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

3.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility 


for the veteran's claims file to be 
reviewed by the same examiner who had 
examined the veteran in May 2005, if 
available.  If that examiner is 
available, he should provide an addendum 
to his May 2005 VA examination report 
addressing the specific requests for 
information found below.  If that 
examiner deems it necessary to provide 
the veteran with additional examination 
in order to provide the information, that 
additional examination should be 
accomplished.  If that examiner is not 
available, the veteran should be afforded 
an examination by another appropriate 
medical care provider skilled in the 
diagnosis and treatment of orthopedic 
disabilities.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the review of examination.  In 
particular, the examiner must review 
this remand and the prior remand 
issued by the Board in February 2005.

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the review 
or examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner should specifically provide 
an opinion as to the current nature, 
extent and severity of the service-
connected postoperative residuals of a 
left femoral fracture with mild atrophy 
and left knee disability in terms of the 
rating schedule.  In this regard, the 
examiner should specifically identify if 
any such 


residuals exist, and should address 
whether the veteran's service-connected 
hip disability is manifested by 
ankylosis, flail joint, false joint 
and/or nonunion.  In addition, the 
examiner should address whether the 
veteran manifests a separately diagnosed 
knee disability and, if so, whether the 
degree of severity of the veteran's left 
knee disability is that of mild, moderate 
or severe.  All findings must be reported 
in detailed and all indicated testing, 
such as MRI must be accomplished.  Tests 
should include a complete test of the 
range of motion of the affected joints.  
All findings should be reported.  
Complete diagnoses should be recorded.  
The examiner should also be asked to 
determine whether the left hip, leg 
and/or knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
hip/leg/knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

4.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with 


the directives of this remand.  If they 
are not, the RO/AMC should implement the 
necessary corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should re-adjudicate the claim 
of entitlement to an increased disability 
evaluation for service-connected residuals 
of a fracture of the left femur, to 
include consideration of a separate rating 
for left knee disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO/AMC should 
issue a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits on appeal, to include a summary 
of the evidence reviewed and the 
applicable law and regulations pertinent 
to this matter, including all of the 
evidence associated with the claims file 
subsequent to the September 2005 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The veteran is, however, hereby reminded that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


